 1324 NLRB No. 113NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Klima Barber Concession and United Food andCommercial Workers International Union, Dis-
trict Union Local 2. Case 17±CA±19058October 10, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on March 11,1997, the General Counsel of the National Labor Rela-
tions Board issued a complaint on May 23, 1997,
against Klima Barber Concession, the Respondent, al-
leging that it has violated Section 8(a)(5) and (1) of
the National Labor Relations Act. Although properly
served copies of the charge and complaint, the Re-
spondent failed to file an answer.On September 8, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
September 10, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated August 19, 1997,
notified the Respondent that unless an answer were re-
ceived by September 3, 1997, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a commercialenterprise, with its principal office located in Colum-
bus, Georgia, has been engaged in business as a pro-
vider of barber services at the United States Army fa-
cility located at Ft. Leonard Wood, Missouri. Duringthe 12-month period ending April 30, 1997, the Re-spondent, in conducting its business operations, de-
rived gross revenues in excess of $500,000, and pur-
chased and received at its facility, products, goods, and
materials valued in excess of $5000 directly from
points outside the State of Missouri. We find that the
Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All barbers employed at the Respondent's barbershops at Ft. Leonard Wood, Missouri, excluding
guards and supervisors as defined in the Act.At all material times, the Union has been the des-ignated exclusive collective-bargaining representative
of the unit, and the Union has been recognized as the
representative by the Respondent. This recognition has
been embodied in successive collective-bargaining
agreements, the most recent of which is effective from
December 1, 1994, to December 1, 1998 (the 1994±
1998 agreement). At all material times, based on Sec-
tion 9(a) of the Act, the Union has been the exclusive
collective-bargaining representative of the unit.About December 13, 1996, the Union filed griev-ances on behalf of bargaining unit employees Steve
Drake and Floyd Auburn pursuant to the procedure set
forth in article 18 of the 1994±1998 agreement, and,
since that date, the Respondent has failed and refused
to accept and to timely process those grievances.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively and in good faith with the exclusive collec-
tive-bargaining representative of its employees within
the meaning of Section 8(d) of the Act, and has there-
by engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and (5)
and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has failed and
refused since about December 13, 1996, to accept and
to timely process the grievances filed by Drake and
Auburn on that date, we shall order the Respondent to 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''accept and process these grievances in accord with theprovisions of the 1994±1998 agreement.ORDERThe National Labor Relations Board orders that theRespondent, Klima Barber Concession, Columbus,
Georgia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing or refusing to accept or to timely processgrievances filed on behalf of the following unit em-
ployees pursuant to the procedure set forth in article 18
of the 1994±1998 agreement:All barbers employed at the Respondent's barbershops at Ft. Leonard Wood, Missouri, excluding
guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Accept and process the grievances filed by theUnion about December 13, 1996, on behalf of Steve
Drake and Floyd Auburn.(b) Within 14 days after service by the Region, postat its facility in Fort Leonard Wood, Missouri, copies
of the attached notice marked ``Appendix.''1Copies ofthe notice, on forms provided by the Regional Director
for Region 17, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 11, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.October 10, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to accept or to timelyprocess grievances filed on behalf of the following unit
employees pursuant to the procedure set forth in article
18 of the 1994±1998 agreement with the United Food
and Commercial Workers International Union, District
Union Local 2, effective from December 1, 1994, to
December 1, 1998:All barbers employed at our barber shops at Ft.Leonard Wood, Missouri, excluding guards and
supervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
accept and process the grievances filed bythe Union about December 13, 1996, on behalf of
Steve Drake and Floyd Auburn.KLIMABARBERCONCESSION